          Case 1:17-cv-05217-JFK-BCM Document 56 Filed 08/22/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
............................................................................... x

HERBERT ALFORD,

                                   Plaintiff,                                       17 Civ. 5217 (JFK)

                         -against-

ERIC J. EPSTEIN; UNITED STATES; and
MONTEFIORE MEDICAL CENTER,

                                      Defendants.
............................................................................... x


                                                         NOTICE OF MOTION

           PLEASE TAKE NOTICE that, upon the accompanying Defendant United States’

Memorandum of Law in Support of Its Motion for Summary Judgment; Declaration of Kirti

Vaidya Reddy with exhibits; and Statement of Undisputed Facts, Defendant the United States, by

its attorney, Geoffrey S. Berman, United States Attorney for the Southern District of New York,

hereby moves this Court for an order granting summary judgment in favor of Defendant the

United States pursuant to Rule 56 of the Federal Rules of Civil Procedure.

           PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s endorsed orders [Dkt.

No. 48, 55], opposition papers, if any, shall be served on or before October 22, 2019, and reply

papers, if any, shall be served on or before November 19, 2019.
     Case 1:17-cv-05217-JFK-BCM Document 56 Filed 08/22/19 Page 2 of 2



Dated: New York, New York
       August 22, 2019

                                         GEOFFREY S. BERMAN
                                         United States Attorney for the
                                         Southern District of New York
                                         Attorney for Defendants

                                  By:       /s/Kirti Reddy
                                         KIRTI VAIDYA REDDY
                                         Assistant United States Attorneys
                                         86 Chambers Street, Third Floor
                                         New York, New York 10007
                                         Telephone: (212) 637-2751
                                         Facsimile: (212) 637-2786
                                         E-mail: kirti.reddy@usdoj.gov




                                     2
